Exhibit 10.2
 
ACTINIUM PHARMACEUTICALS, INC.


2013 STOCK PLAN


NOTICE OF STOCK OPTION GRANT




[NAME]


You have been granted an option to purchase Common Stock of Actinium
Pharmaceuticals, Inc. (the “Company”) as follows:
 
 

Board Approval Date: _________________     Date of Grant _________________    
Exercise Price per Share: $____ per share     Total Number of Shares Granted:
___________     Total Exercise Price:  $__________     Type of Option: 
__    Shares Incentive Stock Option       _____ Shares Non statutory Stock
Option     Expiration Date: September 9, 2023     Vesting Commencement Date:
__________________     Vesting/Exercise Schedule: So long as your employment,
consulting or director relationship with the Company continues, the Shares
underlying this Option shall vest and become exercisable in accordance with the
following schedule: 2% of the total number of Shares subject to the Option shall
vest and become exercisable each month.

 
 
1

--------------------------------------------------------------------------------

 
 

Termination Period: This Option may be exercised for 90 days after termination
of employment, consulting or director relationship except as set out in
Section 5 of the Stock Option Agreement (but in no event later than the
Expiration Date).  Optionee is responsible for keeping track of these exercise
periods following termination for any reason of his or her service relationship
with the Company.  The Company will not provide further notice of such periods.
    Transferability: This Option may not be transferred.

 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Actinium Pharmaceuticals, Inc. 2013 Stock Plan and
the Stock Option Agreement, both of which are attached and made a part of this
document.
 
In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration for services you rendered
to the Company prior to your Vesting Commencement Date, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.
 
 

  ACTINIUM PHARMACEUTICALS, INC.            
By:
/s/     
_______________________________
        Name: Title      Title: President and CEO  

 
 
2

--------------------------------------------------------------------------------

 
 
ACTINIUM PHARMACEUTICALS, INC.


2013 STOCK PLAN


STOCK OPTION AGREEMENT




1.           Grant of Option.  Actinium Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby grants to _____________ (“Optionee”), an
option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice of Stock Option Grant (the “Notice”), at
the exercise price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms, definitions and provisions of the Actinium
Pharmaceuticals, Inc. 2013 Stock Plan (the “Plan”) adopted by the Company, which
is incorporated in this Agreement by reference. Unless otherwise defined in this
Agreement, the terms used in this Agreement shall have the meanings defined in
the Plan.
 
2.           Designation of Option.  This Option is intended to be an Incentive
Stock Option as defined in Section 422 of the Code only to the extent so
designated in the Notice, and to the extent it is not so designated or to the
extent the Option does not qualify as an Incentive Stock Option, it is intended
to be a Nonstatutory Stock Option.
 
Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other Incentive Stock
Options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans of the Company) that first become exercisable in any
calendar year have an aggregate fair market value (determined for each Share as
of the date of grant of the option covering such Share) in excess of $100,000,
the Shares in excess of $100,000 shall be treated as subject to a Nonstatutory
Stock Option, in accordance with Section 5(c) of the Plan.
 
3.           Exercise of Option.  This Option shall be exercisable during its
term in accordance with the Vesting/Exercise Schedule set out in the Notice and
with the provisions of Section 10 of the Plan as follows:
 
(a)           Right to Exercise.
 
(i)           This Option may not be exercised for a fraction of a share.
 
(ii)           In the event of Optionee’s death, disability or other termination
of employment, the exercisability of the Option is governed by Section 5 below,
subject to the limitations contained in this Section 3.
 
(iii)           In no event may this Option be exercised after the Expiration
Date of the Option as set forth in the Notice.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Method of Exercise.
 
(i)           This Option shall be exercisable by execution and delivery of the
Exercise Notice and Restricted Stock Purchase Agreement attached hereto as
Exhibit A (the “Exercise Agreement”) or of any other form of written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan.  Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Plan Administrator in its discretion to constitute adequate
delivery.  The written notice shall be accompanied by payment of the Exercise
Price.  This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by the Exercise Price.
 
(ii)           As a condition to the exercise of this Option and as further set
forth in Section 12 of the Plan, Optionee agrees to make adequate provision for
federal, state or other tax withholding obligations, if any, which arise upon
the vesting or exercise of the Option, or disposition of Shares, whether by
withholding, direct payment to the Company, or otherwise.
 
(iii)           The Company is not obligated, and will have no liability for
failure, to issue or deliver any Shares upon exercise of the Option unless such
issuance or delivery would comply with the Applicable Laws, with such compliance
determined by the Company in consultation with its legal counsel.  This Option
may not be exercised until such time as the Plan has been approved by the
stockholders of the Company, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares would
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 221 of Title 12 of the Code of
Federal Regulations as promulgated by the Federal Reserve Board.  As a condition
to the exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by the Applicable
Laws.  Assuming such compliance, for income tax purposes the Shares shall be
considered transferred to Optionee on the date on which the Option is exercised
with respect to such Shares.
 
4.           Method of Payment.  Payment of the Exercise Price shall be by any
of the following, or a combination of the following, at the election of
Optionee:
 
(a)           cash or check;
 
(b)           prior to the date, if any, upon which the Common Stock becomes a
Listed Security, by surrender of other shares of Common Stock of the Company
that have an aggregate Fair Market Value on the date of surrender equal to the
Exercise Price of the Shares as to which the Option is being exercised.  In the
case of shares acquired directly or indirectly from the Company, such shares
must have been owned by Optionee for more than six (6) months on the date of
surrender (or such other period of time as is necessary to avoid the Company’s
incurring adverse accounting charges); or
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           following the date, if any, upon which the Common Stock is a
Listed Security, delivery of a properly executed exercise notice together with
irrevocable instructions to a broker approved by the Company to deliver promptly
to the Company the amount of sale or loan proceeds required to pay the exercise
price.
 
5.           Termination of Relationship.  Following the date of termination of
Optionee’s Continuous Service Status for any reason (the “Termination Date”),
Optionee may exercise the Option only as set forth in the Notice and this
Section 5.  To the extent that Optionee is not vested in the Optioned Stock as
of the Termination Date, or if Optionee (or other person entitled to exercise
the Option) does not exercise this Option within the Termination Period set
forth in the Notice or the termination periods set forth below, the Option shall
terminate in its entirety.  In no event, may any Option be exercised after the
Expiration Date of the Option as set forth in the Notice.
 
(a)           Termination.  In the event of termination of Optionee’s Continuous
Service Status other than as a result of Optionee’s disability or death,
Optionee may, to the extent Optionee is vested in the Optioned Stock as of the
Termination Date, exercise this Option during the Termination Period set forth
in the Notice.
 
(b)           Other Terminations.  In connection with any termination other than
a termination covered by Section 5(a), Optionee may exercise the Option only as
described below:
 
(i)           Termination upon Disability of Optionee. In the event of
termination of Optionee’s Continuous Service Status as a result of Optionee’s
disability, Optionee may, to the extent Optionee was vested in the Optioned
Stock as of such Termination Date, exercise this Option at any time within six
months from the Termination Date.
 
(ii)           Death of Optionee.  In the event of the death of Optionee (A)
during the term of this Option and while an Employee or Consultant of the
Company and having been in Continuous Service Status since the date of grant of
the Option, or (B) within thirty (30) days after Optionee’s Termination Date, to
the extent Optionee was vested in the Optioned Stock as of the Termination Date,
the Option may be exercised at any time within twelve months following the date
of death (or such longer period as may be specified or approved by the
Administrator at any time in the Administrator’s sole discretion but not to
exceed sixty months following the date of death) by Optionee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance.
 
6.           Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by him or her.  The
terms of this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.
 
7.           Tax Consequences.  Below is a brief summary as of the date of this
Option of certain of the federal tax consequences of exercise of this Option and
disposition of the Shares under the laws in effect as of the Date of
Grant.  THIS SUMMARY IS INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE.  OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION
OR DISPOSING OF THE SHARES.
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           Incentive Stock Option.
 
(i)           Tax Treatment upon Exercise and Sale of Shares.  If this Option
qualifies as an Incentive Stock Option, there will be no regular federal income
tax liability upon the exercise of the Option, although the excess, if any, of
the fair market value of the Shares on the date of exercise over the Exercise
Price will be treated as an adjustment to the alternative minimum tax for
federal tax purposes and may subject Optionee to the alternative minimum tax in
the year of exercise.  If Shares issued upon exercise of an Incentive Stock
Option are held for at least one year after exercise and are disposed of at
least two years after the Option grant date, any gain realized on disposition of
the Shares will also be treated as long-term capital gain for federal income tax
purposes.  If Shares issued upon exercise of an Incentive Stock Option are
disposed of within such one-year period or within two years after the Option
grant date, any gain realized on such disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
difference between the Exercise Price and the lesser of (i) the fair market
value of the Shares on the date of exercise, or (ii) the sale price of the
Shares.
 
(ii)           Notice of Disqualifying Dispositions.  With respect to any Shares
issued upon exercise of an Incentive Stock Option, if Optionee sells or
otherwise disposes of such Shares on or before the later of (i) the date two
years after the Option grant date, or (ii) the date one year after the date of
exercise, Optionee shall immediately notify the Company in writing of such
disposition.  Optionee acknowledges and agrees that he or she may be subject to
income tax withholding by the Company on the compensation income recognized by
Optionee from the early disposition by payment in cash or out of the current
earnings paid to Optionee.
 
(b)           Nonstatutory Stock Option.  If this Option does not qualify as an
Incentive Stock Option, there may be a regular federal (and state) income tax
liability upon the exercise of the Option. Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the fair market value of the Shares on the date of exercise
over the Exercise Price.  If Optionee is an Employee, the Company will be
required to withhold from Optionee’s compensation or collect from Optionee and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.  If Shares issued upon exercise of
a Nonstatutory Stock Option are held for at least one year, any gain realized on
disposition of the Shares will be treated as long-term capital gain for federal
income tax purposes.
 
8.           Lock-Up Agreement.  Upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Optionee hereby
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering.
 
 
6

--------------------------------------------------------------------------------

 
 
9.           Effect of Agreement.  Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts this Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Plan
Administrator regarding any questions relating to the Option.  In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of the Notice and this Agreement, the Plan terms and provisions shall
prevail.  The Option, including the Plan, constitutes the entire agreement
between Optionee and the Company on the subject matter hereof and supersedes all
proposals, written or oral, and all other communications between the parties
relating to such subject matter.
 




[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.
 
 
 

[____________]    ACTINIUM PHARMACEUTICALS, INC.            
 
 
By:
/s/        Name:         Title: President and CEO   Dated:        

 


 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ACTINIUM PHARMACEUTICALS, INC.
 
2013 STOCK PLAN
 
EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT
 


This Agreement (“Agreement”) is made as of _______________, by and between
Actinium Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
_____________________ (“Purchaser”).  To the extent any capitalized terms used
in this Agreement are not defined, they shall have the meaning ascribed to them
in the Company’s 2013 Stock Plan.
 
1.           Exercise of Option.  Subject to the terms and conditions hereof,
Purchaser hereby elects to exercise his or her option to purchase ____ shares of
the Common Stock (the “Shares”) of the Company under and pursuant to the
Company’s 2013 Stock Plan (the “Plan”) and the Stock Option Agreement granted
______________ (the “Option Agreement”).  The purchase price for the Shares
shall be $0.50 per Share for a total purchase price of $__________.  The term
“Shares” refers to the purchased Shares and all securities received in
replacement of the Shares or as stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which Purchaser is entitled by reason of
Purchaser’s ownership of the Shares.
 
2.           Time and Place of Exercise. The purchase and sale of the Shares
under this Agreement shall occur at the principal office of the Company
simultaneously with the execution and delivery of this Agreement in accordance
with the provisions of Section 3(b) of the Option Agreement.  On such date, the
Company will deliver to Purchaser a certificate representing the Shares to be
purchased by Purchaser (which shall be issued in Purchaser’s name) against
payment of the exercise price therefor by Purchaser by (a) check made payable to
the Company, (b) cancellation of indebtedness of the Company to Purchaser, (c)
delivery of shares of the Common Stock of the Company in accordance with Section
4 of the Option Agreement, or (d) by a combination of the foregoing.
 
3.           Limitations on Transfer.  In addition to any other limitation on
transfer created by applicable securities laws, Purchaser shall not assign,
encumber or dispose of any interest in the Shares except in compliance with the
provisions below and applicable securities laws.
 
(a)           Right of First Refusal.  Before any Shares held by Purchaser or
any transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(a) (the “Right of First Refusal”).
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           Notice of Proposed Transfer.  The Holder of the Shares shall
deliver to the Company a written notice (the “Notice”) stating:  (i) the
Holder’s bona fide intention to sell or otherwise transfer such Shares; (ii) the
name of each proposed purchaser or other transferee (“Proposed Transferee”);
(iii) the number of Shares to be transferred to each Proposed Transferee; and
(iv) the terms and conditions of each proposed sale or transfer.  The Holder
shall offer the Shares at the same price (the “Offered Price”) and upon the same
terms (or terms as similar as reasonably possible) to the Company or its
assignee(s).
 
(ii)           Exercise of Right of First Refusal.  At any time within thirty
(30) days after receipt of the Notice, the Company and/or its assignee(s) may,
by giving written notice to the Holder, elect to purchase all, but not less than
all, of the Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with
subsection (iii) below.
 
(iii)           Purchase Price.  The purchase price (“Purchase Price”) for the
Shares purchased by the Company or its assignee(s) under this Section 3(a) shall
be the Offered Price.  If the Offered Price includes consideration other than
cash, the cash equivalent value of the non-cash consideration shall be
determined by the Board of Directors of the Company in good faith.
 
(iv)           Payment.  Payment of the Purchase Price shall be made, at the
option of the Company or its assignee(s), in cash (by check), by cancellation of
all or a portion of any outstanding indebtedness, or by any combination thereof
within 30 days after receipt of the Notice or in the manner and at the times set
forth in the Notice.
 
(v)           Holder’s Right to Transfer.  If all of the Shares proposed in the
Notice to be transferred to a given Proposed Transferee are not purchased by the
Company and/or its assignee(s) as provided in this Section 3(a), then the Holder
may sell or otherwise transfer such Shares to that Proposed Transferee at the
Offered Price or at a higher price, provided that such sale or other transfer is
consummated within 60 days after the date of the Notice and provided further
that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Shares in the
hands of such Proposed Transferee.  If the Shares described in the Notice are
not transferred to the Proposed Transferee within such period, or if the Holder
proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Shares held by the Holder may be sold or otherwise transferred.
 
(vi)           Exception for Certain Family Transfers.  Anything to the contrary
contained in this Section 3(a) notwithstanding, the transfer of any or all of
the Shares during Purchaser’s lifetime or on Purchaser’s death by will or
intestacy to Purchaser’s Immediate Family or a trust for the benefit of
Purchaser’s Immediate Family shall be exempt from the provisions of this Section
3(a).  “Immediate Family” as used herein shall mean spouse, lineal descendant or
antecedent, father, mother, brother or sister.  In such case, the transferee or
other recipient shall receive and hold the Shares so transferred subject to the
provisions of this Section, and there shall be no further transfer of such
Shares except in accordance with the terms of this Section 3.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Involuntary Transfer.
 
(i)           Company’s Right to Purchase upon Involuntary Transfer.  In the
event, at any time after the date of this Agreement, of any transfer by
operation of law or other involuntary transfer (including death or divorce, but
excluding a transfer to Immediate Family as set forth in Section 3(a)(vi) above)
of all or a portion of the Shares by the record holder thereof, the Company
shall have an option to purchase all of the Shares transferred at the greater of
the purchase price paid by Purchaser pursuant to this Agreement or the Fair
Market Value of the Shares on the date of transfer.  Upon such a transfer, the
person acquiring the Shares shall promptly notify the Secretary of the Company
of such transfer.  The right to purchase such Shares shall be provided to the
Company for a period of thirty (30) days following receipt by the Company of
written notice by the person acquiring the Shares.
 
(ii)           Price for Involuntary Transfer.  With respect to any stock to be
transferred pursuant to Section 3(b)(i), the price per Share shall be a price
set by the Board of Directors of the Company that will reflect the current value
of the stock in terms of present earnings and future prospects of the
Company.  The Company shall notify Purchaser or his or her executor of the price
so determined within thirty (30) days after receipt by it of written notice of
the transfer or proposed transfer of Shares.  However, if the Purchaser does not
agree with the valuation as determined by the Board of Directors of the Company,
the Purchaser shall be entitled to have the valuation determined by an
independent appraiser to be mutually agreed upon by the Company and the
Purchaser and whose fees shall be borne equally by the Company and the
Purchaser.
 
(c)           Assignment.  The right of the Company to purchase any part of the
Shares may be assigned in whole or in part to any shareholder or shareholders of
the Company or other persons or organizations.
 
(e)           Restrictions Binding on Transferees.  All transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement.  Any sale or transfer of the Company’s Shares
shall be void unless the provisions of this Agreement are satisfied.
 
(f)           Termination of Rights.  The right of first refusal granted the
Company by Section 3(a) above and the option to repurchase the Shares in the
event of an involuntary transfer granted the Company by Section 3(b) above shall
terminate upon the first sale of Common Stock of the Company to the general
public pursuant to a registration statement filed with and declared effective by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended (the “Securities Act”).  Upon termination of the right of first refusal
described in Section 3(a) above, a new certificate or certificates representing
the Shares not repurchased shall be issued, on request, without the legend
referred to in Section 5(a)(ii) herein and delivered to Purchaser.
 
 
11

--------------------------------------------------------------------------------

 
 
4.           Investment and Taxation Representations.  In connection with the
purchase of the Shares, Purchaser represents to the Company the following:
 
(a)           Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Shares.  Purchaser is
purchasing these securities for investment for his or her own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act or under any applicable provision of
state law.  Purchaser does not have any present intention to transfer the Shares
to any person or entity.
 
(b)           Purchaser understands that the Shares have not been registered
under the Securities Act by reason of a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Purchaser’s
investment intent as expressed herein.
 
(c)           Purchaser further acknowledges and understands that the securities
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  Purchaser
further acknowledges and understands that the Company is under no obligation to
register the securities.  Purchaser understands that the certificate(s)
evidencing the securities will be imprinted with a legend which prohibits the
transfer of the securities unless they are registered or such registration is
not required in the opinion of counsel for the Company.
 
(d)           Purchaser is familiar with the provisions of Rules 144 and 701,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of “restricted securities” acquired, directly or indirectly, from
the issuer of the securities (or from an affiliate of such issuer), in a
non-public offering subject to the satisfaction of certain
conditions.  Purchaser understands that the Company provides no assurances as to
whether he or she will be able to resell any or all of the Shares pursuant to
Rule 144 or Rule 701, which rules require, among other things, that the Company
be subject to the reporting requirements of the Securities Exchange Act of 1934,
as amended, that resales of securities take place only after the holder of the
Shares has held the Shares for certain specified time periods, and under certain
circumstances, that resales of securities be limited in volume and take place
only pursuant to brokered transactions.  Notwithstanding this paragraph (d),
Purchaser acknowledges and agrees to the restrictions set forth in paragraph (e)
below.
 
(e)           Purchaser further understands that in the event all of the
applicable requirements of Rule 144 or 701 are not satisfied, registration under
the Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.
 
 
12

--------------------------------------------------------------------------------

 
 
(f)           Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the
Shares.  Purchaser represents that Purchaser has consulted any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.
 
5.           Restrictive Legends and Stop-Transfer Orders.
 
(a)           Legends.  The certificate or certificates representing the Shares
shall bear the following legends (as well as any legends required by applicable
state and federal corporate and securities laws):
 
 
(i)
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS, AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT
AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933 OR APPLICABLE STATE SECURITIES LAWS.

 
 
(ii)
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 
(b)           Stop-Transfer Notices.  Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
 
(c)           Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares shall have been so transferred.
 
 
13

--------------------------------------------------------------------------------

 
 
6.           No Employment Rights.  Nothing in this Agreement shall affect in
any manner whatsoever the right or power of the Company, or a parent or
subsidiary of the Company, to terminate Purchaser’s employment or consulting
relationship, for any reason, with or without cause.
 
7.           Lock-Up Agreement.  Upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Purchaser agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company however or whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering.
 
8.           Miscellaneous.
 
(a)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State
of Delaware, without giving effect to principles of conflicts of law.
 
(b)           Entire Agreement; Enforcement of Rights.  This Agreement sets
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merges all prior discussions between them.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
 
(c)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
(d)           Construction.  This Agreement is the result of negotiations
between and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.
 
(e)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient when delivered personally or sent
by telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.
 
 
14

--------------------------------------------------------------------------------

 
 
(f)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(g)           Successors and Assigns.  The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns.  The rights and obligations of Purchaser under this Agreement may
only be assigned with the prior written consent of the Company.
 
 (h)           California Corporate Securities Law. THE SALE OF THE SECURITIES
WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
 


 


[Signature Page Follows]
 
 
15

--------------------------------------------------------------------------------

 
 
 
The parties have executed this Exercise Notice and Restricted Stock Purchase
Agreement as of the date first set forth above.
 
 

  COMPANY:           ACTINIUM PHARMACEUTICALS, INC.                  
By:
/s/      Name:       Title:            

 

  PURCHASER:           [______________]                 (Signature)            
Address:
                           

 
I, ______________________, spouse of ______________, have read and hereby
approve the foregoing Agreement.  In consideration of the Company’s granting my
spouse the right to purchase the Shares as set forth in the Agreement, I hereby
agree to be irrevocably bound by the Agreement and further agree that any
community property or other such interest shall hereby by similarly bound by the
Agreement.  I hereby appoint my spouse as my attorney-in-fact with respect to
any amendment or exercise of any rights under the Agreement.

 

        Spouse of [______________]  

 
16

--------------------------------------------------------------------------------

 


RECEIPT

 
The undersigned hereby acknowledges receipt of Certificate No. _____ for
__________ shares of Common Stock of Actinium Pharmaceuticals, Inc.
 
 



         
Dated:
   
[________________]
 



 
17

--------------------------------------------------------------------------------

 
 
RECEIPT
 


Actinium Pharmaceuticals, Inc. (the “Company”) hereby acknowledges receipt of
(check as applicable):
 
              
A check in the amount of $____________

              
The cancellation of indebtedness in the amount of $____________

              
Certificate No. _____ representing __________ shares of the Company’s Common
Stock with a fair market value of $___________

 
given by _______________ as consideration for Certificate No. _____ for
_________ shares of Common Stock of the Company.
 


 
Dated:  ______________

  ACTINIUM PHARMACEUTICALS, INC.            
By:
              Name:         (print)             Title:    

 
 
 
 
18

--------------------------------------------------------------------------------